DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 4-7, drawn to apparatus.
Group II, claims 2 and 18-22, drawn to apparatus.
Group III, claims 3 and 23-27, drawn to apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a first obtaining unit configured to obtain an ultrasound image generated by transmitting and receiving ultrasonic waves to and from an object, a second obtaining unit configured to obtain a photoacoustic image generated based on photoacoustic waves generated from light irradiated to the object, and a display control unit configured to control to display the ultrasound image on a first display area of a display unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (EP 3 015 072) and Koh et al. (US 2015/0011872).
Lee et al. (EP 3 015 072) teaches an apparatus (ultrasound diagnosis apparatus 300; Figs. 1, 3, and 7A-7B) comprising: 
a first obtaining unit configured to obtain an ultrasound image generated by transmitting and receiving ultrasonic waves to and from an object (Para. [0045, 0048], “The probe 2 transmits ultrasound waves to an object 1 in response to a driving signal applied by the ultrasound transceiver 10 and receives echo signals reflected by the object 1. The probe 2 includes a plurality of transducers, and the plurality of transducers oscillate in response to electric signals and generate acoustic energy, that is, ultrasound waves… The image processor 20 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 10 and displays the ultrasound image”); 
a second obtaining unit configured to obtain a photoacoustic image generated based on photoacoustic waves generated from light irradiated to the object (Para. [0098-0099], “Referring to FIG. 7A, the ultrasound diagnosis apparatus 300 may include the first and second displays 810 and 820. The first display 810 may display first images 811 in a first image layout… the first images 811 may include at least one selected from a Doppler image, a color Doppler image, an elasticity image, a photoacoustic image… The photoacoustic image is a high-resolution image generated using a laser”); and
a display control unit configured to control to display a moving image of the ultrasound image on a first display area of a display unit (Para. [0098, 0101, 0103], “Referring to FIG. 7A, the ultrasound diagnosis apparatus 300 may include the first and second displays 810 and 820. The first display 810 may display first images 811 in a first image layout… Referring to FIG. 7B, the controller 340 may control displaying of the remaining ones of the first images 811… The first images 811 may be moving images that change over time”).
Koh et al. (US 2015/0011872) teaches an apparatus (Figs. 1-2) comprising: 
a first obtaining unit (ultrasonic transducers 118 of probe 110) configured to obtain an ultrasound image generated by transmitting and receiving ultrasonic waves to and from an object (Para. 
a second obtaining unit (light source 119 of probe 110) configured to obtain a photoacoustic image generated based on photoacoustic waves generated from light irradiated to the object (Para. [0043-0044], “The light source 119 is used to irradiate light to the inside of the object. For example, the light source 119 may be at least one light source of generating a specific wavelength of light… The probe 110 may be used to acquire at least ones of photoacoustic images and ultrasonic images”; also Para. [0067], “the ultrasonic transducers 118 may receive photoacoustic signals due to a photoacoustic effect. That is, if light generated by the light source 119 is irradiated to an object, tissue that has absorbed the light generates photoacoustic signals, and the ultrasonic transducers 118 may receive the photoacoustic signals. The received photoacoustic signal may be transmitted to the beamformer 101”); and
a display control unit (controller 190, main display unit 160) configured to control to display the ultrasound image on a first display area of a display unit (Para. [0052-0053 and 0072], “The main display unit 160 may display images acquired during diagnosis, and a User Interface (UI) for helping a user manipulate the medical imaging apparatus. The images acquired during diagnosis may be ultrasonic images, photoacoustic images, and thumbnail images… The controller 190 produces one or more thumbnail images for at least one of the first ultrasonic image and the first photoacoustic image. The produced thumbnail images are arranged according to predetermined criteria, and displayed in a display area of the main display unit 160”).
Tsueh-Hua Wa on 02/11/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793